Exhibit 99.1 ICON plc and subsidiaries Interim financial statements Six months ended 30 June 2012 Registered number145835 ICON plc and subsidiaries Interim Management Report and Condensed Consolidated Financial Statements Contents Page Interim Management report 3 Directors’ Responsibility Statement 9 Independent Review Report 10 Condensed Consolidated Income Statement 11 Condensed Consolidated Statement of Comprehensive Income 12 Condensed Consolidated Statement of Financial Position 13 Condensed Consolidated Statement of Cash Flows 14 Condensed Consolidated Statement of Changes in Equity 15 Notes to Condensed Consolidated Interim Financial Statements 17 2 Interim Management Report Six months ended 30 June 2012 The Directors present the condensed consolidated financial statements of ICON plc (“the Company”), a public limited company incorporated in the Republic of Ireland, and its subsidiary undertakings (“the Group”) for the six months ended 30 June 2012. The Company’s primary listing for its shares is the NASDAQ market. The Company also has a secondary listing on the Irish Stock Exchange and, accordingly, is not subject to the same ongoing regulatory requirements as those which would apply to an Irish company with a primary listing on the Irish Stock Exchange, including the requirement that certain transactions require the approval of shareholders.For further information, shareholders should consult their own financial adviser. The Company is considered a foreign private issuer in the US, accordingly it is not subject to the same ongoing regulatory requirements as a US registered company with a primary listing on the NASDAQ market. These condensed consolidated financial statements for the six months ended 30 June 2012 are prepared in accordance with IFRS as adopted by the EU and meet the reporting requirements pursuant to Irish Company Law and the Irish Stock Exchange Listing Rules.In addition to these condensed consolidated financial statements the Company also prepares separate condensed consolidated financial statements in accordance with accounting principles generally accepted in the United States (U.S. GAAP). The U.S. GAAP condensed consolidated financial statements are a separate document and were filed with the Securities and Exchange Commission (the “SEC”) on Form 6-k on 3 August 2012, a copy of which may be obtained from the Company’s website www.iconplc.com. IFRS differs in certain respects from U.S. GAAP, details of which are set out on pages 131 to 133 of the Company’s Annual Report for the year ended 31 December 2011. Principal activities, business review and future developments The Group is a contract research organisation (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. The Group specialises in the strategic development, management and analysis of programmes that support all stages of the clinical development process - from compound selection to Phase I-IV clinical studies. The Group believes that it is one of a select number of CRO’s with the expertise and capability to conduct clinical trials in most major therapeutic areas on a global basis and has the operational flexibility to provide development services on a stand alone basis or as part of an integrated “full service” solution. At 30 June 2012, the Group had approximately 8,930 employees, in 82 locations in 40 countries. During the six months ended 30 June 2012, the Group derived approximately 41.9%, 45.9% and 12.2% of its net revenue in the United States, Europe and Rest of World, respectively. Headquartered in Dublin, Ireland, the Group began operations in 1990 and has expanded the business predominately through internal growth, together with a number of strategic acquisitions to enhance its capabilities and expertise in certain areas of the clinical development process. Its principal executive office is located at: South County Business Park, Leopardstown, Dublin 18, Republic of Ireland. The contact telephone number of this office is 353 (1) 291 2000. On 28 February 2012, the Group acquired PriceSpective, a global leader in value strategy consulting. Headquartered in Philadelphia (USA), and with offices in London (UK), Los Angeles (USA), San Diego (USA), Raleigh (USA) and Boston (USA). PriceSpective is a premier consultancy that has a strong reputation for excellence in strategic pricing, market access, health economic outcomes research (HEOR), due diligence support and payer engagement services. Since it’s formation in 2003, PriceSpective has developed strategies for dozens of new product launches, and hundreds of development and in-market products, in over 40 disease areas. 3 Interim Management Report Six months ended 30 June 2012 On 15 February 2012, the Group acquired BeijingWits Medical Limited, a leading Chinese CRO, with over 100 highly qualified and experienced professionals in Beijing, Shanghai, Chengdu, Guangzhou, Wuhan and Hong Kong. A review of performance during the six months ended 30 June 2012 is included in the Operating and Financial Review section. Operating and Financial Review The following table sets forth for the periods indicated certain financial data as a percentage of revenue and the percentage change in these items compared to the prior period, being the key performance indicators used by management. The trends illustrated in the following table may not be indicative of future results. Six monthsended Six monthsended 30 June 30 June As a percentage of net revenue Percentage change in period Net revenue % % % Direct costs (excluding exceptional items) % % % Other operating expenses (excluding exceptional items) % % % Operating profit (excluding exceptional items) % % %) Exceptional items % % % Operating profit (including exceptional items) % % %) Six months ended 30 June 2012 compared to six months ended 30 June 2011 Net revenue for the six months ended 30 June 2012 increased by $67.0 million, or 14.5%, from $462.3 million for the six months ended 30 June 2011 to $529.3 million for the six months ended 30 June 2012.Net revenue in the Group’s clinical research segment increased by 14.0% from $429.0 million for the six months ended 30 June 2011 to $488.9 million for the six months ended 30 June 2012.In the Group’s central laboratory business net revenue increased by 21.4% from $33.3 million for the six months ended 30 June 2011 to $40.4 million for the six months ended 30 June 2012. For the six months ended 30 June 2012 approximately 41.9%, 45.9% and 12.2% of the Group’s net revenue was derived in the United States, Europe and Rest of World, respectively. 4 Interim Management Report Six months ended 30 June 2012 Operating and Financial Review (continued) Direct costs (excluding exceptional items) for the six months ended 30 June 2012 increased by $47.0 million, or 15.9%, from $294.9 million for the six months ended 30 June 2011 to $341.9 million for the six months ended 30 June 2012. As a percentage of net revenue, direct costs (excluding exceptional items) have increased from 63.8% for the six months ended 30 June 2011 to 64.6% for the six months ended 30 June 2012.In the Group’s clinical research segment, direct costs (excluding exceptional items) increased by 16.8% or $45.5 million during the six months ended 30 June 2012. As a percentage of net revenue direct costs (excluding exceptional items) in our clinical research segment have increased from 63.2% six months ended 30 June 2011 to 64.8% for the six months ended 30 June 2012. In the Group’s central laboratory business, direct costs (excluding exceptional items) increased by 6.1% or $1.5 million during the six months ended 30 June 2012.As a percentage of net revenue direct costs (excluding exceptional items) in our central laboratory business have decreased from 73.0% for the six months ended 30 June 2011 to 63.8% for the six months ended 30 June 2012, a result of ongoing cost management and improved resource utilisation in this business. Other operating expenses (excluding exceptional items) for the six months ended 30 June 2012 increased by $22.9 million, or 17.0%, from $135.2 million for the six months ended 30 June 2011 to $158.1 million for the six months ended 30 June 2012. The increase inother operatingexpenses (excluding exceptional items) for the period arose primarily from an increase in personnel related expenditure of $11.9 million, an increase in facilities and related costs of $1.8 million, an increase in other general overhead costs of $5.9 million and an increase in depreciation and amortisation expense of $3.3 million, arising principally as a result of the increased amortisation of acquired intangibles and our continued investment in facilities and equipment to support the Company’s growth. General overhead costs (excluding exceptional items) for the six months ended June 30, 2011 included $6.0 million in relation to the release of certain non-recurring tax provisions in both our clinical research and central laboratory business, arising from the receipt of additional information in relation to these items. As a percentage of net revenue, selling, general and administrative expenses (excluding exceptional items), increased from 29.2% for the six months ended June 30, 2011 to 29.9% for the six months ended June 30, 2012. Exceptional charges of $5.4 million were recorded during the six months ended 30 June 2012 (inclusive of the release of $0.1 million relating to the 2011 Restructuring Plans). During the six months ended 30 June 2012 the Company completed a review of its operations to improve resource utilisation throughout the business. This review resulted in the adoption of a restructuring plan, to include resource rationalisations in certain areas of the business and a re-organisation of available office space at the Company’s Philadelphia facility. A restructuring charge of $4.6 million was recognised during the three months ended June 30, 2012; $3.4 million in respect of resource rationalisations and $1.2 million in respect of lease termination and exit costs. The Company also incurred certain charges in relation to the retirement of Mr. Peter Gray, Vice Chairman of the Board and former CEO. A non-recurring charge of $0.9 million was recognised in respect of this during the six months ended 30 June 2012 (see note 7 Exceptional items for further information). As a result of the above, income from operations for the six months ended 30 June 2012 decreased by $3.4 million, or 12.3%, as follows: Operating Profit Operating Margin* (in thousands) Clinical research $ $ % % Central laboratory ) % %) Total $ $ % % * Operating profit as a percentage of net revenue 5 Interim Management Report Six months ended 30 June 2012 Operating and Financial Review (continued) Excluding the impact of exceptional items recognised during the six months end 30 June 2012, income from operations for the six months ended 30 June 2012 decreased by $2.9 million, or 9.1%, as follows: Operating Profit Operating Margin* (in thousands) Clinical research $ $ % % Central laboratory ) % %) Total $ $ % % * Operating profit as a percentage of net revenue Interest expense for the period increased from $0.4 million for the six months ended 30 June 2011 to $1.0 million for the six months ended 30 June 2012.Interest expense for the six months ended June 30, 2012 includes $0.4 million in respect of non-cash finance charges relating to acquisition contingent consideration. Interest income for the period increased from $0.5 million for the six months ended 30 June 2011 to $0.7 million for the six months ended 30 June 2012. Provision for income taxes for the period increased from $5.4 million for the six months ended 30 June 2011 to $5.6 million for the six months ended 30 June 2012.The Company’s effective tax rate for the six months ended 30 June 2012 was 23.5% compared with 19.7% for the six months ended 30 June 2011. Excluding the impact of exceptional items recognised during the six months ended 30 June 2012 the Company’s effective tax rate was 21.5% for the six months ended 30 June 2012 compared with 18.3% for the six months ended June 30, 2011. The Company’s effective tax rate is principally a function of the distribution of pre-tax profits in the territories in which it operates. 6 Interim Management Report Six months ended 30 June 2012 Liquidity and Capital Resources The CRO industry is generally not capital intensive. The Group’s principal operating cash needs are payment of salaries, office rents, travel expenditures and payments to investigators. Investing activities primarily reflect capital expenditures for facilities and information systems enhancements, the purchase and sale of current asset investments and acquisitions. Our clinical research and development contracts are generally fixed price with some variable components and range in duration from a few weeks to several years. Revenue from contracts is generally recognised as income on the basis of the relationship between time incurred and the total estimated contract duration or on a fee-for-service basis. The cash flow from contracts typically consists of a small down payment at the time the contract is entered into, with the balance paid in installments over the contract's duration, in some cases on the achievement of certain milestones. Accordingly, cash receipts do not correspond to costs incurred and revenue recognised on contracts. The Company’s cash and current asset investment balances at 30 June 2012 amounted to $168.0 million compared with cash and current asset investment balances of $174.1 million at 31 December 2011.The Company’s cash and current asset investment balances at 30 June 2012 comprised cash and cash equivalents $94.9 million and current asset investments $73.1 million.The Company’s cash and current asset investment balances at 31 December 2011 comprised cash and cash equivalents $119.2 million and current asset investments $54.9 million. On 20 July 2011 the Company entered into a three year committed multi currency revolving credit facility for $150.0 million with Citibank, JP Morgan, Ulster Bank, Deutsche Bank and Barclays Bank. Each bank subject to the agreement has committed $30 million to the facility, with equal terms and conditions in place with all institutions. The facility bears interest at LIBOR plus a margin and includes certain composite guarantees, indemnities and pledges in favor of the banks. Amounts available to the Group under the facility amounted to $150.0 million at 30 June 2012 compared with $150.0 million at 31 December 2011. Net cash provided by operating activities was $72.2 million for the six months ended 30 June 2012 compared with cash used in operating activities of $11.7 million for the six months ended 30 June 2011.The most significant influence on our operating cash flow is revenue outstanding, which comprises accounts receivable and unbilled revenue, less payments on account. The dollar values of these amounts and the related days revenue outstanding can vary due to the achievement of contractual milestones, including contract signing, and the timing of cash receipts.The increase in cash flow from operating activities during the six months ended 30 June 2012 arose primarily from a decrease in the number of days revenue outstanding during the period.The number of days revenue outstanding at 30 June 2012 was 36 days compared to 47 days at 31 December 2011. Net cash used in investing activities was $82.3 million for the six months ended 30 June 2012 compared to net cash used in investing activities of $80.0 million for the six months ended 30 June 2011. Net cash used in the six months ended 30 June 2012 arose principally from cash paid for acquisitions, capital expenditures and the purchase ofcurrent assetinvestments. 7 Interim Management Report Six months ended 30 June 2012 Liquidity and Capital Resources (continued) During the six months ended 30 June 2012 the Company completed the acquisition of BeijingWits Medical for an initial cash consideration of $9.0 and the acquisition of PriceSpective for an initial cash consideration of $37.1 million.Cash received on the acquisitions of BeijingWits Medical and PriceSpective amounted to $0.6 million and $2.3 million respectively. The Company also paid $1.2 million during the six months ended 30 June 2012 in respect of certain working capital targets for Oxford Outcomes and $4.5 million in respect of certain performance milestones and working capital targets for Firecrest.Additional amounts payable at 30 June 2012 in relation to acquisitions include $0.3 million in respect of Timaq Medical Imaging and $64.4 million potentially payable contingent upon the results of acquired businesses; including PriceSpective ($15.0 million- $5.0 million of which was paid in August 2012 in respect of certain elements of the additional consideration); BeijingWits Medical ($7.0 million); Firecrest ($36.2 million - €10 million ($12.5 million) of which was paid in July 2012 in respect of certain elements of the additional consideration) and Oxford Outcomes ($6.2 million). (See note 11 Business Combinations for further information relating to acquisitions and amounts potentially payable contingent upon the future results of acquired businesses). Capital expenditure on property, plant and equipment and computer software for the six months ended 30 June 2012 amounted to $15.8 million, and comprised mainly of expenditure on global infrastructure to support the Company’s growth.During the six months ended 30 June 2012 the Company invested a net $17.8 million in current asset investments. Net cash used by financing activities during the six months ended 30 June 2012 amounted to $11.7 million compared with net cash provided by financing activities of $2.6 million for the six months ended 30 June 2011. Net cash used by financing activities during the six months ended 30 June 2012 arose primarily from cash paid to repurchase ordinary shares under the Company’s share repurchase program. During the six months ended 30 June 2012 the Company repurchased 738,341 ordinary shares for a total consideration of $15.6 million.As at 30 June 2012 1,283,938 ordinary shares have been repurchased by the Company for a total consideration of $24.6 million.All ordinary shares repurchased by the Company were cancelled (see note 16 Share Capital for further information). During the six months ended 30 June 2012 the Company received $3.1 million from the exercise of share options compared to $2.4 million from the exercise of share options during the six months ended 30 June 2011. As a result of these cash flows, cash and cash equivalents decreased by $24.3 million for the six months ended 30 June 2012 compared to a decrease of $80.1 million for the six months ended 30 June 2011. Risks and uncertainties The principal risks and uncertainties facing the Group over the remaining six months of fiscal 2012 are the same as those as set out on pages 134 to 140 of the Company’s Annual Report for the year ended 31 December 2011. Related party transactions Related party transactions are detailed in note 17 to the interim condensed financial statements. 8 Directors’ Responsibility Statement Six months ended 30 June 2012 Statement of the directors in respect of the half-yearly financial report Each of the directors, whose names and functions are listed on pages 15 and 16 of the Annual Report confirm that, to the best of each person’s knowledge and belief: (a) the condensed interim financial statements comprising the Condensed Consolidated Income Statement, the Condensed Consolidated Statement of Comprehensive Income, the Condensed Consolidated Statement of Financial Position, the Condensed Consolidated Statement of Cash Flows, the Condensed Consolidated Statement of Changes in Equity and related notes 1 to 18 have been prepared in accordance with IAS 34 Interim Financial Reporting as adopted by the EU. (b) the interim management report includes a fair review of the information required by: (i) Regulation 8(2) of the Transparency (Directive 2004/109/EC) Regulations 2007, being an indicationof important events that have occurred during the first six months of the financial year and theirimpact on the condensed set of financial statements; and a description of the principal risks anduncertainties for the remaining six months of the year; and (ii) Regulation 8(3) of the Transparency (Directive 2004/109/EC) Regulations 2007, being related party transactions that have taken place in the first six months of the current financial year and that have materially affected the financial position or performance of the entity during that period; and any changes in the related party transactions described in the last annual report that could do so. On behalf of the Board Ciaran Murray Declan McKeon Director Director 30 August 2012 9 Independent Review Report Independent review report to ICON plc Introduction We have been engaged by ICON plc ('ICON' or 'the Company') to review the condensed set of consolidated financial statements in the half-yearly financial report for the six months ended 30 June 2012, which comprises the Condensed Consolidated Income Statement, Condensed Consolidated Statement of Comprehensive Income, Condensed Consolidated Statement of Financial Position at 30 June 2012, Condensed Consolidated Statement of Cash Flows and Condensed Consolidated Statement of Changes in Equity for the six-month period then ended, and the related notes to the interim condensed consolidated interim financial statements. We have read the other information contained in the half-yearly financial report and considered whether it contains any apparent misstatements or material inconsistencies with the information in the condensed consolidated set of financial statements. This report is made solely to the Company in accordance with the terms of our engagement to assist the Company in meeting the requirements of the Transparency (Directive 2004/109/EC) Regulations 2007 and the Transparency Rules of the Central Bank of Ireland.Our review has been undertaken so that we might state to the Company those matters we are required to state to it in this report and for no other purpose.To the fullest extent permitted by law, we do not accept or assume responsibility to anyone other than the Company for our review work, for this report, or for the conclusions we have reached. Directors' Responsibilities The half-yearly financial report is the responsibility of, and has been approved by, the directors. The directors are responsible for preparing the half-yearly financial report in accordance with the Transparency (Directive 2004/109/EC) Regulations 2007 and the Transparency Rules of the Central Bank of Ireland. The annual financial statements of the Company are prepared in accordance with International Financial Reporting Standards, as adopted by the European Union. The directors are responsible for ensuring that the condensed consolidated financial statements included in this half-yearly financial report have been prepared in accordance with International Accounting Standard 34, "Interim Financial Reporting" (“IAS 34”), as adopted by the European Union. Our Responsibility Our responsibility is to express to the Company a conclusion on the condensed consolidated set of financial statements in the half-yearly financial report based on our review. Scope of Review We conducted our review in accordance with International Standard on Review Engagements (UK and Ireland) 2410, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity", issued by the Auditing Practices Board. A review of interim financial information consists of making enquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing (UK and Ireland) and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the condensed set of consolidated financial statements in the half-yearly financial report for the six months ended 30 June 2012 is not prepared, in all material respects, in accordance with IAS 34, as adopted by the European Union and the Transparency (Directive 2004/109/EC) Regulations 2007 and the Transparency Rules of the Central Bank of Ireland. Sean O’Keefe for and on behalf of KPMG Chartered Accountants, Statutory Audit Firm Dublin 30 August 2012 10 Condensed Consolidated Income Statement for the six month period ended 30 June 2012 Six months ended Six months ended Six months ended Six months ended Six months ended Six months ended 30 June 30 June 30 June 30 June 30 June 30 June Note Excluding Including Excluding Including Exceptional items Exceptional items Exceptional items Exceptional items Exceptional items Exceptional items US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Gross revenue - - Reimbursable expenses ) - ) ) - ) Net revenue 5 - - Direct costs 7 ) Other operating expenses 7 ) Operating profit ) ) Financing income - - Financing expense ) - ) ) - ) Profit before taxation ) ) Income tax expense 8 ) Profit for the financial year ) ) Attributable to: Equity holders of the Company 6 ) ) Earnings per ordinary share Basic 6 - Diluted 6 - On behalf of the Board Ciaran Murray Declan McKeon Director Director 11 Condensed Consolidated Statement of Comprehensive Income for the six month period ended 30 June 2012 Six months ended Six months ended 30 June 30 June US$’000 US$’000 (Unaudited) (Unaudited) Profit for the financial period Other comprehensive income Deferred tax movement on unexercised options 5 8 Tax benefit on exercised options Currency translation adjustment ) Currency impact of long term funding ) Tax on currency impact of long term funding ) ) Unrealised capital gain on investments - Other comprehensive income ) Total comprehensive income Attributable to: Equity holders of the Company Total comprehensive income On behalf of the Board Ciaran Murray Declan McKeon Director Director 12 Condensed Consolidated Statement of Financial Position as at 30 June 2012 30 June 31 December Note ASSETS US$’000 US$’000 (Unaudited) (Audited) Non-current assets Property, plant and equipment 9 Intangible assets – goodwill and other 10 Other non-current assets Deferred tax assets Total non-current assets Current assets Inventories Accounts receivable 12 Unbilled revenue 12 Prepayments and other current assets 13 Current taxes receivable Current asset investments 14 Cash and cash equivalents Total current assets Total assets EQUITY Share capital 16 Share premium 16 Share based payment reserve Capital redemption reserve 44 Other reserves Foreign currency translation reserve ) ) Current asset investment - fair value reserve ) ) Retained earnings Total equity attributable to equity holders LIABILITIES Non-current liabilities Non-current other liabilities Non-current provisions 15 Deferred tax liabilities Total non-current liabilities Current liabilities Accounts payable Payments on account 12 Accrued and other liabilities Provisions 15 Current tax payable Total current liabilities Total liabilities Total equity and liabilities On behalf of the Board Ciaran Murray Declan McKeon Director Director 13 Condensed Consolidated Statement of Cash Flows for the six month period ended 30 June 2012 Six months ended Six months ended 30 June 30 June US$’000 US$’000 (Unaudited) (Unaudited) Profit for the financial period Adjustments to reconcile net income to net cash generated from operating activities: Loss on disposal of property, plant and equipment 13 Depreciation Amortisation of intangible assets Amortisation of grants ) ) Share based payment Finance income ) ) Finance interest expense Defined benefit pension service costs Income tax expense Operating cash inflow before changes in working capital (Increase)/decrease in accounts receivable ) Decrease/(increase) in unbilled revenue ) Decrease/(increase) in prepayments and other current assets ) Increase in other non current assets ) ) Decrease in inventory 40 Increase/(decrease) in accounts payable ) Increase/(decrease) in payments on account ) (Decrease)/increase in accrued and other liabilities and provisions ) Decrease in non current other liabilities and provisions ) ) Cash provided by/(used in) operations ) Income taxes paid ) ) Employer contribution defined benefit pension scheme ) ) Interest received 83 Net cash inflow/(outflow) from operating activities ) Investing activities Purchase of property, plant and equipment ) ) Purchase of intangible assets ) - Purchase of subsidiary undertakings – current year acquisitions ) ) Purchase of subsidiary undertakings – prior year acquisitions ) - Cash acquired with subsidiary undertakings Purchase of current asset investments ) ) Sale of current asset investments - Net cash used in investing activities ) ) Financing activities Proceeds from exercise of share options Share issuance costs ) ) Tax benefit from the exercise of share options Repurchase of ordinary shares ) - Share repurchase costs ) - Net cash (used in)/provided by financing activities ) Effect of exchange rate changes ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at start of period Cash and cash equivalents at end of period 14 Condensed Consolidated Statement of Changes in Equity for the six month period ended 30 June 2012 Capital Share Based Current Asset Investment Number of shares Share Capital Share Premium Redemption Reserve Payment Reserve Other Reserves Currency Reserve Fair value Reserve Retained Earnings Total US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Balance at 1 January 2012 44 ) ) Total comprehensive income for the period: Profit for the period - Other Comprehensive Income: Foreign currency translation - ) - - ) Currency impact on long-term funding - Tax on currency impact of long term funding - ) - - ) Unrealised capital gain on investments - Tax benefit on exercise of options - Deferred tax movement on unexercised options - 5 - 5 Total other comprehensive income - ) - ) Total comprehensive income for the period - ) Transactions with owners, recorded directly in equity Share-based payment - Exercise of share options 22 - Share issue costs - - ) - ) Repurchase of ordinary shares ) ) - 56 - ) ) Share repurchase costs - ) ) Transfer of exercised and expired share–based awards - ) - Total contributions by and distributions to owners ) ) 56 - - - ) ) Total transactions with owners ) ) 56 - - - ) ) Balance at 30 June 2012 ) ) 15 Condensed Consolidated Statement of Changes in Equity for the six month period ended 30 June 2011 Number Share Share Share Based Other Currency Retained of shares Capital Premium Payment Reserve Reserves Reserve Earnings Total (Unaudited) US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Balance at 1 January 2011 Total comprehensive income for the period: Profit for the period - Other Comprehensive Income: Foreign currency translation - Currency impact on long-term funding - ) - ) Tax on currency impact of long term funding - ) - ) Tax benefit on exercise of options - Deferred tax movement on unexercised options - - - 8 - - - 8 Total other comprehensive income - Total comprehensive income for the period - Transactions with owners, recorded directly in equity Share-based payment - Exercise of share options 16 - Share issue costs - - ) - ) Issue of ordinary shares - Transfer of exercised and expired share –based awards - - - ) - - - Total contributions by and distributions to owners 16 - - Total transactions with owners 16 - - Balance at 30 June 2011 16 Notes to the Condensed Consolidated Interim Financial Statements 1. Basis of preparation The condensed consolidated financial statements for the six months ended 30 June 2012 are unaudited but have been reviewed by the auditor whose report is set out on page 10.The financial information presented herein does not amount to statutory financial statements that are required by section 7 of the Companies (Amendment) Act, 1986, to be annexed to the annual return of the Company.The statutory financial statements for the financial year ended 31 December 2011 will be annexed to the annual return and filed with the Registrar of Companies.The audit report on those statutory financial statements was unqualified and did not contain any matters to which attention was drawn by way of emphasis.These condensed consolidated financial statements have been prepared in accordance with International Financial Reporting Standard, IAS 34 Interim Financial Reporting, as adopted by the EU. 2. Significant estimates and judgments The preparation of financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates.In preparing these condensed consolidated financial statements, the significant judgments made by management in applying the Group’s accounting policies and the key sources of estimation and uncertainty were the same as those that applied in the most recent consolidated financial statements for the year ended 31 December 2011 and include revenue recognition, goodwill, taxation and contingent consideration relating to business combinations. Estimates and judgments are based on historical experience and on other factors that are reasonable under current circumstances. Actual results may differ from these estimates if these assumptions prove to be incorrect or if conditions develop other than as assumed for the purposes of such estimates. 3. Accounting policies The same accounting policies and methods of computation are followed in these condensed consolidated financial statements as were applied in the consolidated financial statements for the year ended 31 December 2011, which were prepared in accordance with International Financial Reporting Standards as adopted by the EU (EU IFRS). 4. Seasonality The results of the Group’s operations are not materially impacted by seasonal factors. 17 Notes to Condensed Consolidated Interim Financial Statements (continued) 5. Segmental information The Group is a contract research organisation (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. It specialises in the strategic development, management and analysis of programmes that support all stages of the clinical development process - from compound selection to Phase I-IV clinical studies. The Group has expanded predominately through internal growth, together with a number of strategic acquisitions to enhance its expertise and capabilities in certain areas of the clinical development process. The Group has the ability to conduct clinical trials in most major therapeutic areas on a global basis and has the operational flexibility to provide development services on a stand-alone basis or as part of an integrated “full service” solution. These services include clinical trials management, biometric activities, consulting, imaging, contract staffing, and informatics. The Group also provides laboratory services through its central laboratory business, which includes the Group’s central laboratories located in Dublin, New York, India, Singapore and China. The Group determines and presents operating segments in accordance with IFRS 8 Operating Segments based on the information that internally is provided to the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), who together are considered the Group’s chief operating decision makers. The Group has determined that it has two reportable segments, its Clinical research segment and Central laboratory segment. The Group’s primary listing for its shares is the NASDAQ market in the United States.Consequently, information reviewed by the chief operating decision makers and presented below is prepared in accordance with US generally accepted accounting principles (“US GAAP”). Reconciliations of the Group’s income from operations as stated under IFRS to income from operations as stated under US GAAP are set out in note 18. The Group’s areas of operation outside of Ireland include, the United States, United Kingdom, France, Germany, Italy, Spain, The Netherlands, Sweden, Finland, Denmark, Belgium, Switzerland, Poland, Czech Republic, Lithuania, Latvia, Russia, Ukraine, Hungary, Israel, Romania, Canada, Mexico, Brazil, Colombia, Argentina, Chile, Peru, India, China, South Korea, Japan, Thailand, Taiwan, Singapore, The Philippines, Australia, New Zealand, and South Africa. (US GAAP) (US GAAP) 30 June 30 June US$’000 US$’000 Segment Revenue Central laboratory Clinical research Total (US GAAP) (US GAAP) (US GAAP) 30 June 30 June 30 June US$’000 US$’000 US$’000 Segment Income from Operations (note 18) Excluding Restructuring and other non-recurring items Restructuring and other non-recurring items Including Restructuring and other non-recurring items Central laboratory ) Clinical research ) Total ) 18 Notes to Condensed Consolidated Interim Financial Statements (continued) 5. Segmental information (continued) (US GAAP) (US GAAP) (US GAAP) 30 June 30 June 30 June US$’000 US$’000 US$’000 Segment Income from Operations (note 18) Excluding Restructuring and other non-recurring items Restructuring and other non-recurring items Including Restructuring and other non-recurring items Central laboratory ) ) ) Clinical research ) Total ) (US GAAP) (US GAAP) 30 June 30 June US$’000 US$’000 Segment Depreciation and Amortisation Central laboratory Clinical research Total (US GAAP) (US GAAP) 30 June 31 December US$’000 US$’000 Segment assets Central laboratory Clinical research Total 30 June 30 June % Revenue % Revenue Major Customers Customer A % * Customer B % % Customer C % * * Did not exceed 10% 19 Notes to Condensed Consolidated Interim Financial Statements (continued) 6. Earnings per share The following table sets forth the computation for basic and diluted net earnings per share for the six months ended 30 June 2012: 30 June 30 June 30 June 30 June 30 June 30 June US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Excluding Including Excluding Including Exceptional items Exceptional items Exceptional items Exceptional items Exceptional items Exceptional items Numerator computations Basic and diluted earnings per share Profit for the period ) ) Profit attributable to equity holders ) ) Denominator computations Number of Shares Weighted average number of ordinary shares outstanding – basic Effect of dilutive potential ordinary shares Weighted average number of ordinary shares outstanding - diluted Earnings per Share US$ US$ US$ US$ US$ US$ Basic earnings per ordinary share ) ) Diluted earnings per ordinary share ) ) The Company had 4,170,858 anti-dilutive shares in issue at 30 June 2012 (30 June 2011: 3,183,479). 20 Notes to Condensed Consolidated Interim Financial Statements (continued) 7. Exceptional items Exceptional items incurred during the six months ended 30 June 2012 comprised the following: 30 June 30 June US$’000 US$’000 (in thousands) Restructuring charges Release of prior year restructuring provision ) - Other exceptional items - Income tax ) ) Exceptional items (net) Restructuring Charges During the six months ended 30 June 2012 the Company completed a review of its operations to improve resource utilisation throughout the business. This review resulted in the adoption of a restructuring plan, to include resource rationalisations in certain areas of the business and a re-organisation of available office space at the Company’s Philadelphia facility. A restructuring charge of $4.6 million was recognised during the six months ended 30 June 2012; $3.4 million in respect of resource rationalisations and $1.2 million in respect of lease termination and exit costs. Details of the movement in the Restructuring Plan recognised during the six months ended 30 June 2012 are as follows: Workforce Office Reductions Consolidations Total (in thousands) US$’000 US$’000 US$’000 Initial provision recognised Cash payments ) ) ) Foreign exchange movement (4
